Per Curiam:
The verdict of the jury was clearly against the weight of evidence, and the order entered on the 36th day of May, 1913, denying the motion to set aside the verdict of the jury in answer to the questions submitted to them is reversed, the motion granted and a new trial ordered. The final order granting the mandamus entered on the 33d day of May, 1913, falls with the order setting aside the verdict, and that is also reversed, with costs to the defendant. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Final order reversed, with costs, order denying motion for new trial reversed and motion granted. Order to be settled on notice.